                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION


 DONALD J. ULRICH ASSOCIATES,
             INC.,
                                                    Case No. 17-cv-10174
               Plaintiff,
                                             UNITED STATES DISTRICT COURT JUDGE
                   v.                                GERSHWIN A. DRAIN

  BILL FORGE PRIVATE LIMITED,                 UNITED STATES MAGISTRATE JUDGE
                                                     R. STEVEN WHALEN
              Defendant.
                                       /

 OPINION AND ORDER GRANTING IN PART AND DENYING IN PART
 DEFENDANT’S MOTION FOR PARTIAL SUMMARY JUDGMENT [#73]

                                I. INTRODUCTION

      Plaintiff Donald J. Ulrich Associates, Inc. initiated this breach of contract

suit on January 19, 2017, seeking recovery under both traditional and equitable

theories. Dkt. No. 1; Dkt. No. 22. Defendant Bill Forge Private Limited moves for

partial summary judgment on three claims encompassed within Plaintiff’s First

Amended Complaint. Dkt. No. 73. A hearing on Defendant’s Motion was held on

March 6, 2019. For the reasons set forth below, the Court will GRANT the Motion

IN PART and DENY the Motion IN PART.




                                       -1-
                                 II. BACKGROUND

      A. Original Sales Representation Agreement

      Defendant is a car parts manufacturer headquartered in Bangalore, India and

Plaintiff is a Michigan-based company. Dkt. No. 73, p. 10 (Pg. ID 1288). In 2004,

Plaintiff and Defendant entered into a contract, whereby Plaintiff agreed to serve as

Defendant’s North American sales representative for major automotive customers

in Southeast Michigan, including General Motors, Ford, and Fiat-Chrysler. Dkt.

No. 22, p. 3 (Pg. ID 75). In return, Plaintiff would receive commission payments

ranging from two to five percent of sales during the parties’ relationship, and then

for an additional five years post-termination. Dkt. No. 73, pp. 10-11 (Pg. ID 1288-

89); see Dkt. No. 73-4. The parties’ agreement was good for a period of three

years, expiring in July 2007. Dkt. No. 73-4. The agreement could, however, be

extended for successive two-year periods by mutual consent. Id.


      On July 1, 2007, the parties renewed their 2004 agreement through

December 31, 2008. Dkt. No. 73-9. The renewed agreement maintained the terms

of the 2004 agreement, with a few exceptions.          Id.   Namely, the renewed

agreement contained the following provision:

      In Clause 6 of the aforesaid [2004] Representation Agreement the
      commissioned rate shall always be deemed to have been payable and
      computable on the “manufacturing cost” and not on the “sales” to the
      customer.



                                         -2-
Id. In December 2008, the parties again extended their contractual agreement, this

time through March 31, 2009. Dkt. No. 73-10. The agreement contained the same

terms specified in the July 1, 2007 agreement. Id. The parties also agreed in

writing that they had no intent to renew this contract after March 31, 2009, and that

the contract would have no legal effect beyond that date. See id. Still, Defendant

would be required to pay Plaintiff post-termination commissions on existing

business for a period of five years -- i.e., until March 31, 2014. Dkt. No. 73, p. 12

(Pg. ID 1290).

      After the parties’ agreement expired on March 31, 2009, they continued to

work together. See id.; Dkt. No. 84, pp. 7-8 (Pg. ID 1777-78). In fact, Plaintiff

asserts that the parties had an understanding that if new business developed, they

would enter into a new sales agreement. Dkt. No. 84, p. 7 (pg. ID 1777). When

new business did develop in 2012, Plaintiff claims both sides “began to discuss a

new sales representative agreement that would apply to this new business once it

went into production.” Id. at p. 8 (Pg. ID 1778).

      According to Plaintiff, the parties were not able to immediately reach a

contractual agreement with respect to their new business relationship. Id. Hence,

on May 30, 2013, the parties agreed to put off finalizing a new agreement until the

post-termination obligations of their previous agreement expired on March 31,

2014. Dkt. No. 73-12. The parties also signed a document acknowledging that



                                         -3-
after those post-termination obligations expired, Defendant “intend[ed] to avail

[Plaintiff’s] services on mutually acceptable terms for such time as [Plaintiff]

wish[ed] to continue.” Id. At this point is where the issues giving rise to the

instant suit began.


      B. Negotiating a New Sales Representation Agreement

      On March 7, 2014, Plaintiff sent Defendant a proposed sales representation

agreement (“Proposed March 2014 Agreement”) that would govern the parties’

relationship moving forward. Dkt. No. 73-13; Dkt. No. 73-14. The Proposed

March 2014 Agreement would have provided Plaintiff with commission payments

at a “standard rate of 3.5 percent” and post-termination commissions “for the life

of the Product.” Dkt. No. 73-14. Though the term “standard rate” was not defined

in the Proposed March 2014 Agreement, one of Plaintiff’s representatives would

later testify that this meant a commission rate based on sales price, rather than on

manufacturing cost. See Dkt. No. 84-3, p. 9 (Pg. ID 1830). It is unclear if

Defendant had this same understanding. See Dkt. No. 84-8, p. 23 (Pg. ID 1917).

Nevertheless, Defendant responded to Plaintiff’s proposal on April 5, 2014 with an

email stating: “In keeping with the understanding with our investors, any

agreement that we wish to enter into will need their acceptance as well. Your

proposed agreement, in it’s [sic] current form, will not be accepted.” Dkt. No. 73-

15.


                                        -4-
      In addition to rejecting Plaintiff’s Proposed March 2014 Agreement,

Defendant countered with what it termed a Memorandum of Understanding

(“MOU”). Id. The MOU proposed that the parties operate without a formal

agreement for a period of twelve months, and that, in relevant part, Defendant

would pay Plaintiff a three-percent commission based on “manufacturing cost” for

any business in which Plaintiff’s services were availed. Dkt. No. 73-16.


      Plaintiff asserts that it rejected the proposed MOU during a phone call with

Defendant in April 2014. Dkt. No. 84, p. 9 (Pg. ID 1779); Dkt. No. 73-2, p. 30

(Pg. ID 1346). Plaintiff also claims that during the phone call, the parties came to

a verbal agreement on a new contract moving forward. According to Plaintiff,

Defendant agreed to pay Plaintiff commissions at a rate of “3 percent of sales” and

for the “life of the part.” Dkt. No. 84-3, p. 26 (Pg. ID 1847). At the same time,

however, Plaintiff acknowledges that Defendant would not sign a written

agreement under these alleged terms until it was able to get the backing of its

investors. Id. at p. 31 (Pg. ID 1852).


      Roughly a year later, Plaintiff sent Defendant another proposed sales

representation agreement (“Proposed April 2015 Agreement”). Dkt. No. 84-18.

The Proposed April 2015 Agreement virtually mirrored the Proposed March 2014

Agreement, but with a few changes. Dkt. No. 84, p. 13 (pg. ID 84). One particular



                                         -5-
change was that the Proposed April 2015 Agreement would have provided for

commission payments “at the standard rate of 3 percent,” rather than the 3.5

percent previously proposed. Dkt. No. 73-18, p. 4 (Pg. ID 1410). After receiving

the Proposed April 2015 Agreement, Defendant emailed Plaintiff stating it would

“study” it and refer it to its legal consultants. Dkt. No. 73-19; Dkt. No. 73-20.


      In October 2015, the parties had a follow-up discussion regarding the

Proposed April 2015 Agreement. Dkt. No. 84, p. 15 (Pg. ID 1785). Plaintiff sent

Defendant an email -- dated October 8, 2015 -- which summarized that discussion.

Dkt. No. 73-21. The email explained that the parties were working towards “a

more formal agreement to cover in detail the terms and conditions” of a contract

for the parties moving forward. Id. It noted that Defendant had been in possession

of Plaintiff’s Proposed April 2015 Agreement since last spring, and that Plaintiff

“hope[d]” Defendant had a chance to review it in detail. Id. It further stated that

Plaintiff “look[ed] forward to [Defendant’s] comments,” and acknowledged that

based on their discussions, Defendant had at least one concern with the Proposed

April 2015 Agreement surrounding post-termination commissions. Id. The email

emphasized that Plaintiff would “await a more formal response to this concern.”

Id. Three days later, Defendant sent a reply email confirming Plaintiff’s summary

of the conversation and suggesting that Defendant would draft “a contract in 6

months latest which will address all concerns from both sides.” Id.


                                         -6-
      On January 27, 2016, Plaintiff sent Defendant a letter objecting to some

recent commission payments.       Dkt. No. 73-22.     Defendant had been paying

Plaintiff a commission based on manufacturing cost, rather than on sales price. Id.

The letter alleged, on one hand, that Defendant had verbally agreed to the Proposed

April 2015 Agreement, which provided for commission payments at the “standard

rate” of three percent. Id. In Plaintiff’s eyes, this meant a commission based on

sales price. Id. On the other hand, the letter acknowledged that Defendant had not

agreed to at least one key provision in the Proposed April 2015 Agreement

surrounding post-termination commissions. Id. Hence, the letter requested that

Defendant provide Plaintiff with any “changes [it] propose[d]” as it related to that

part of the contract. Id.


      On January 29, 2018, Defendant sent Plaintiff an email in reply to Plaintiff’s

letter. Dkt. No. 73-23. Defendant maintained that it did not “remember any

discussions or agreements in the past on commissions being payable on selling

price.”   Id.   And that in fact, all commission payments during the parties’

relationship had been made on manufacturing cost.        Id.   Defendant informed

Plaintiff that it was working on a sales representation agreement with its legal

team, and that it would have a response to the Proposed April 2015 Agreement by

February 1, 2016. Id. Plaintiff would later reply that it “look[ed] forward to the

successful conclusion of the contract.” Id.


                                        -7-
      Defendant did not provide Plaintiff with a response to the Proposed April

2015 Agreement by February 1.         However, Defendant emailed Plaintiff on

February 16, 2016 explaining that it needed additional time because the Proposed

April 2015 Agreement was still under review by its business and legal consultants.

Dkt. No. 73-29. Defendant hoped to get Plaintiff a response by the end of March.

Id.


      As the March deadline approached, Defendant sent Plaintiff another email

asking for several points of clarification. Id. First, it asked Plaintiff to confirm

that the two sides had been working without an agreement since March 31, 2014.

Id. The reason for this question was that if there had been an agreement in place,

then it would negate the need for the parties to work on a new agreement. Dkt. No.

73-31. Second, Defendant asked Plaintiff to confirm that commissions under any

agreement would be payable on “3% of manufacturing cost,” rather than a

percentage based on sales price. Dkt. No. 73-29.


      Plaintiff responded to Defendant’s email on February 29, 2016. Dkt. No.

73-30. Plaintiff’s email stated, “We clearly have an agreement for [Plaintiff] to

represent [Defendant]. We just need to finalize the compensation terms.” Id. The

email also stated that Plaintiff was not agreeable to having commissions be paid on

manufacturing cost, as opposed to on sales price. Id. Subsequent correspondence



                                        -8-
further confirmed Plaintiff’s position on the state of the parties’ agreement: “We

still need to reach an agreement as the correct commission rate to be applied to the

sales price. We look forward to working with you to finalize our agreement on

these points.” See e.g., Dkt. No. 73-33; Dkt. No. 73-34; Dkt. No. 73-35.


      In July 2016, Defendant finally sent Plaintiff its proposed sales

representation agreement (“Proposed July 2016 Agreement”). Dkt. No. 73-36.

The Proposed July 2016 Agreement would have paid Plaintiff a three-percent

commission based on manufacturing cost for current purchase orders, and a three-

percent commission based on sales price for future purchase orders. Id. Post-

termination commission payments, however, would have been limited to a five-

year period, not paid for the life of the product. Id. Neither side signed the

Proposed July 2016 Agreement.


      In September 2016, Plaintiff countered with another proposed sales

representative agreement (“Proposed September 2016 Agreement”). Dkt. No. 73-

39. The Proposed September 2016 Agreement provided that commissions would

have been paid “at the standard rate of three percent (3%) on the sales price,” not

on manufacturing cost. Id. It further proposed that post-termination commissions

be paid for the life of the product, not limited by a five-year cap. Again, Defendant

did not sign the Proposed September 2016 Agreement, and with negotiations going



                                         -9-
nowhere, Defendant elected to terminate its relationship with Plaintiff effective

January 5, 2017. Dkt. No. 73, p. 19 (Pg. ID 1297); Dkt. No. 73-44; Dkt. No. 84, p.

18 (Pg. ID 1788). Following this action, Plaintiff initiated the instant suit alleging

a breach of contract.

                               III. LEGAL STANDARD

      Federal Rule of Civil Procedure 56(c) empowers a court to grant summary

judgment if “there is no genuine issue as to any material fact and the moving party

is entitled to judgment as a matter of law.”       Cehrs v. Ne. Ohio Alzheimer’s

Research Ctr., 155 F.3d 775, 779 (6th Cir. 1998). The evidence and all reasonable

inferences must be construed in the light most favorable to the non-moving party.

Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587 (1968).

There is a genuine issue of material fact “if the evidence is such that a reasonable

jury could return a verdict for the nonmoving party.” Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 248 (1986). Mere allegations or denials in the non-movant’s

pleadings will not suffice, nor will a mere scintilla of evidence supporting the non-

moving party. Id. at 248, 252. Rather, there must be evidence on which a jury

could reasonably find for the non-movant. Id. at 252.

                                  IV. DISCUSSION

      Defendant moves for summary judgment on three claims encompassed

within Plaintiff’s First Amended Complaint. First, Defendant moves for summary



                                        -10-
judgment on Plaintiff’s claim that it is entitled to commissions based on sales

price. Dkt. No. 73, p. 3 (Pg. ID 1281). Second, Defendant moves for summary

judgment on Plaintiff’s claim that it is entitled to post-termination commissions

“for the life of the part.” Id.1 Finally, Defendant moves for summary judgment on

Plaintiff’s claim that it is entitled to commissions for sales to customers Nexteer,

Wabco, and American Axle. Id. The Court will discuss each of these matters

below.

      A. No Reasonable Juror Could Conclude that Defendant Assented to
         All Material Terms in the Proposed April 2015 Agreement.


      Defendant’s first two requests for relief relate to Plaintiff’s claim that

Defendant agreed to be bound by the Proposed April 2015 Agreement. See Dkt.

No. 22. While Plaintiff suggests there is a question of material fact surrounding

this issue, the record clearly demonstrates that there was no mutual assent on all

material terms in that proposed agreement.

      “The elements of a breach of contract claim are: (1) the existence of a

contract between the parties, (2) the terms of the contract require performance of

certain actions, (3) a party breached the contract, and (4) the breach caused the


1
  With respect to these first two requests for relief, the Court will construe this as a
motion seeking summary judgment only to the extent that Plaintiff’s Complaint
alleges Defendant was bound by and breached the material terms of the Proposed
April 2015 Agreement. That is the basis for Counts One and Two of the First
Amended Complaint.

                                         -11-
other party injury.” Burton v. William Beaumont Hosp., 373 F. Supp. 2d 707, 718

(E.D. Mich. 2005) (citing Webster v. Edward D. Jones & Co., L.P., 197 F.3d 815,

819 (6th Cir. 1999)). At issue here is the first of these four elements.

      In establishing the existence of a contract, it must be shown that the parties

had a meeting of the minds on all essential terms. Global Fleet Sales, LLC v.

Delunas, 203 F. Supp. 3d 789, 817 (E.D. Mich. 2016) (citing Calhoun Cty. v. Blue

Cross Blue Shield Michigan, 297 Mich. App. 1, 824 N.W. 2d 202, 209 (2012)).

Whether the parties reached a meeting of the minds is a question of fact. Id. It is

judged by an objective standard, “looking to the express words of the parties and

their visible acts, not their subjective states of mind.” Id. (quoting Stanton v.

Dachille, 186 Mich. App. 247, 463 N.W. 2d 479, 483 (1990)); see also Innotext,

Inc. v. Petra’Lex USA Inc., 694 F.3d 581, 594 (6th Cir. 2012) (holding an implied-

in-fact contract requires mutual assent to the essential terms of the contract,

evidenced by the parties’ course of dealing).

      Under Michigan law, an agreement to agree “may be just as valid as any

other contract.” Wirt v. Ticona Polymers, Inc., 2006 WL 2660606, at *7 (E.D.

Mich. Sept. 14, 2006) (quoting Ford Motor Co. v. Kahne, 379 F. Supp. 2d 857,

869 (E.D. Mich. 2005)). But “[s]uch an agreement, just like any other sort of

contract, may be enforced only if the parties specify and mutually assent to all

‘material and essential terms, leaving none to be agreed as a result of future



                                         -12-
negotiations.’” Id. (quoting Kahne, 379 F. Supp. 2d at 869); see also Hansen v.

Catsman, 371 Mich. 79, 123 N.W. 2d 265, 266 (1963) (“If the document or

contract that the parties agree to make is to contain any material term that is not

already agreed on, no contract has yet been made; and the so-called ‘contract to

make a contract’ is not a contract at all.”).

      Here, the record shows that the parties continued to negotiate the material

terms of the Proposed April 2015 Agreement, but never reached a mutual

agreement on all of those terms. Indeed, throughout the record, there are examples

of Plaintiff acknowledging Defendant’s concern with at least one material

provision in the Proposed April 2015 Agreement surrounding post-termination

commissions. For example, in an email that Plaintiff sent to Defendant on October

8, 2015, Plaintiff wrote the following:

      Our understanding is your main concern is if [Plaintiff] stops representing
      [Defendant] that [Defendant] is liable for all commissions for the remaining
      life of the programs in which business was obtained by [Plaintiff]. We will
      await a more formal response to this concern.

Dkt. No. 73-21, p. 2 (Pg. ID 1421). Subsequently, Defendant replied that it would

work on drafting a response to the Proposed April 2015 Agreement that addressed

“all concerns from both sides.” Certainly, the parties had not yet come to terms on

all material aspects of an agreement.

      In addition, Defendant went on to raise another concern with the Proposed

April 2015 Agreement.        In an email sent to Plaintiff on February 25, 2016,

                                          -13-
Defendant sought to confirm whether commissions under a new agreement would

be payable on “3% of manufacturing cost.” Dkt. No. 73-29, p. (Pg. ID 1463).

Plaintiff objected to this structure, insisting that commissions be paid on sales

price. Dkt. No. 73-30, p. 3 (Pg. ID 1472). Hence, the parties were now at another

impasse.

      While Plaintiff characterizes this exchange as an attempt by Defendant to

renege on a prior agreement, Plaintiff’s own words highlight the fact that it

understood the parties were still negotiating a deal. In the same email Plaintiff sent

insisting that commissions be paid on sales price, Plaintiff wrote: “We clearly have

an agreement for [Plaintiff] to represent [Defendant]. We just need to finalize the

compensation terms.” See id. In other correspondence, Plaintiff wrote things such

as, “We still need to reach an agreement as the correct commission rate to be

applied to the sales price. We look forward to working with you to finalize our

agreement on these points.” See e.g., Dkt. No. 73-33; Dkt. No. 73-34; Dkt. No. 73-

35. Undoubtedly, Plaintiff was acknowledging that the parties had yet to finalize

an agreement on all material terms. The Court cannot ignore the implications of

Plaintiff’s own words.

      Even in the face of this evidence, Plaintiff maintains that the parties had a

binding oral agreement. In support, Plaintiff cites primarily to two cases. First, the

Sixth Circuit’s opinion in Innotext, Inc. v. Petra’Lex USA Inc. See 694 F.3d 581



                                        -14-
(6th Cir. 2012).     And second, Eastern District of Michigan Judge Laurie

Michelson’s decision in Automotive Interior Innovations, LLC v. Mata AHSAP VE

Otomotiv Tic San As. See 2015 WL 4162489 (E.D. Mich. July 9, 2015). Neither

of these cases are dispositive of the issue at hand, but the second warrants further

discussion.

      In Automotive Interior, the court highlighted that under Michigan Law, “if

the parties indicate that the expected document is to be a mere ‘memorial’ of

operative facts already existing, its nonexistence does not prevent those facts from

having their normal legal operation.” Id. at *11 (quoting Michigan Broad. Co. v.

Shawd, 352 Mich. 453, 90 N.W. 2d 451, 453 (Mich. 1958). Stated differently, if

two parties intend to reach an agreement on all material terms before reducing their

agreement to writing, the fact that the parties never execute a written document

does not prevent them from being bound by their oral agreement. See id. But that

is not what happened here. Importantly, there is no credible evidence suggesting

the parties had come to a verbal agreement on all material terms of a contract -- a

prerequisite for the principle highlighted in Automotive Interiors to apply. See id.

at *11.

      Plaintiff alleges that Defendant verbally agreed to the terms reflected in the

Proposed April 2015 Agreement on three different occasions. First, during a

phone conversation in April 2014. Dkt. No. 84-3, p. 26 (Pg. ID 1847). Second,



                                       -15-
during a meeting in April 2015. Dkt. No. 84, pp. 13-15 (Pg. ID 1783-85). And

third, during a meeting in October 2015. See id. However, the truth of these

claims is contradicted by several pieces of evidence that the Court has already

highlighted.   Particularly, Plaintiff, on multiple occasions, acknowledged that

Defendant had a concern with at least one material provision in the Proposed April

2015 Agreement surrounding post-termination commissions. See e.g., Dkt. No.

73-21; Dkt. No. 73-22. Further, Plaintiff repeatedly admitted that the parties had

yet to “finalize” an agreement. See e.g., Dkt. No. 73-30, p. 3 (Pg. ID 1472); Dkt.

No. 73-33; Dkt. No. 73-34; Dkt. No. 73-35.         These are not communications

consistent with two parties who had reached a mutual agreement on all material

terms of the Proposed April 2015 Agreement.

      Plaintiff alternatively argues that Defendant’s conduct showed it was acting

in conformance with at least one part of the Proposed April 2015 Agreement -- the

life of the product provision. See Dkt. No. 84, pp. 12-13 (Pg. ID 1782-83).

Specifically, Plaintiff alleges that Defendant continued paying commissions on

several parts that were covered under the parties’ old, expired sales representation

agreement. Id. Because Defendant continued making such payments, Plaintiff

suggests this supports the overall conclusion that Defendant agreed to all material

terms in the Proposed April 2015 Agreement. See id. The Court will disagree.

Certainly, Defendant’s conduct suggests the parties had an intent to continue their



                                       -16-
business relationship. But the record is still replete with examples of Plaintiff

acknowledging that both sides had yet to finalize an agreement. The Court cannot

ignore Plaintiff’s own words.

      In short, the Court has highlighted several examples throughout the record

demonstrating that the parties continued to negotiate the terms of a contract

covering new business. While the nearly two-year delay on the part of Defendant

is troubling, nothing in Defendant’s expressions or actions suggested it assented to

all material terms of the Proposed April 2015 Agreement. Accordingly, the Court

will Grant Defendant’s Motion for Partial Summary to the extent it challenges

whether it was bound by and breached the material terms of the Proposed April

2015 Agreement. This will resolve Counts One and Two of the First Amended

Complaint.


      B. A Material Question of Fact Remains Surrounding Whether Plaintiff
         is Entitled to Commissions for Sales to Customers Nexteer, Wabco,
         and American Axle.

      Next, Defendant moves for summary judgment on any claim to commissions

Plaintiff may make related to customers Nexteer, Wabco, and American Axle.

Defendant argues that Plaintiff did not procure this business, and thus, is not

entitled to compensation. The Court, however, finds that a material question of

fact remains surrounding this issue.




                                       -17-
      Importantly, it is unsettled what expectations governed the parties’

continued business relationship following the expiration of their old sales

representation agreement on March 31, 2009. The reason for this uncertainty is

that both sides agreed in writing: “We do not intend to renew the [above-

referenced] agreement thereafter and same shall then stand cancelled.” See Dkt.

No. 73-10. As Defendant acknowledges, the agreement ceased to have any legal

effect beyond that date. See Dkt. No. 73, p. 12 (Pg. ID 1290). Nevertheless, the

parties continued their business relationship and undoubtedly had an understanding

that Plaintiff would at least be compensated for its services.

      While not controlling, the language of the parties’ now-expired sales

representation agreement is instructive. That agreement provided that Plaintiff was

responsible for using its reasonable efforts to “assist [Defendant] in obtaining Sales

and implementing product, marketing and sales objectives.” Dkt. No. 73-4. Even

where Defendant directly negotiated a deal, Plaintiff was entitled to a reduced

commission where it assisted Defendant in finalizing these orders or where it

provided ongoing support services. Id. As this language suggests, there were a

multitude of ways in which Plaintiff could earn a commission under this old

agreement.

      Fast-forward to today, because it is unclear what exactly Plaintiff was

required to do under the parties’ new business relationship, a material question of



                                         -18-
fact remains surrounding whether Plaintiff is entitled to commission payments for

sales to customers Nexteer, Wabco, and American Axle. See Miller v. Hinkle

Mfg., LLC, 2014 WL 5307145, at *6 (E.D. Mich. Oct. 16, 2014) (holding where it

is unclear which conditions agent had to meet to receive commission payment, a

material question of fact exists with respect to whether agent was the procuring

cause of sale); see also Jack Peddie & Assoc., Inc. v. Whitmor Mfg. Co., Inc., 980

F.2d 729, at *5 (6th Cir. 1992) (Unpublished) (quoting Davis & Tatera, Inc. v.

Gray-Syracuse, Inc., 1992 WL 124336, at *6 (S.D. Ohio May 27, 1992) (“[T]he

procuring cause doctrine gives to an agent the right to receive a commission where

the agent has done substantially that which was required of him under the terms of

his contract. Thus, the doctrine works in conjunction with, and not in place of, the

agreement between the parties.”)). Accordingly, the Court will Deny Defendant’s

request for relief.

                                 V. CONCLUSION

       For the reasons stated herein, the Court will GRANT Defendant’s Motion

for Partial Summary Judgment [#73] IN PART and DENY the Motion IN PART.

Consequently, Counts One and Two of the First Amended Complaint are hereby

DISMISSED.




                                       -19-
      IT IS SO ORDERED.

Dated:      March 8, 2019
                                              s/Gershwin A. Drain
                                              HON. GERSHWIN A. DRAIN
                                              United States District Court Judge


                          CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing document was mailed to the attorneys
of record on this date, March 8, 2019, by electronic and/or ordinary mail.

                                      s/Teresa McGovern
                                      Case Manager




                                       -20-
